Title: To George Washington from Colonel William Malcom, 13 September 1777
From: Malcom, William
To: Washington, George

 

Sir
Camp at Rampough [N.Y.] Sepr 13. 1777

I have the honor to inclose your Excellency a State of my Regiment—Mr Gordon the bearer, was recommended by Mr Erskine last winter—is of Opinion that he can raise Some men—but altho there are Two absolute Vacancys I did not choose to give him recruiting orders, because Col. Burr encouraged me to expect Some of the Independent Companys nearly compleat—provided your Excellency does not incline to indulge us therewith, I Know of none who has a better prospect than Mr Gordon of getting men—for the other Company, on the above Supposition I woud recommend a Capt. Meeks who was with me a Captain last year.
Yesterday four detatchments of the enemy landed at Amboy—E. town—Closter & Niack—in the whole upwards of 2000—the evacuation of R. Island accounts for this maneure—that circumstance is Spoke of here as true—I have Sent 3 Expresses to General Putnam on the Subject—the 2 first he treated with indifference—the fate of the last as yet I Know not—I have Sent down Col. Bur with the half of my men—& have wrote about to rouse the Militia—If they come in I shall go with them in the Morning—the Generals—I mean Genl Putnams opinion of the little consequence of this post is now likely to hurt us—I wishd to be enabled to collect the forage & Stock in the County of Bergen—the Enemys chief object I think at present—but coud do little—this part of the Country is exceedingly disafected—& were we not, or some troops here, the York Merket would abound—nor woud they want Recruits—200 men in this Quarter woud be well employd—& if no Continental troops coud be Spar’d I dare say a few Levys might be raised with ease for a Short time—By this means the Valuable produce of this Quarter might be collected for our army—it now goes to the Enemy.
I have found much difficulty in getting our few men cloathd—some are yet in their old Rags—& going to the Hospital Sick—of the few here I have more returned Sick than at any one time last year—I am buying blanketts, at a Venture—I am Sure if the Colonels of Regiments were (under Congressional limitations) Contract[ed] for Cloathing to their men it woud be better than our present mode—some new Coats not worn Carting from Philada I hope your Excellency will pardon My Suggestion.
This moment I am informed that a body of the enemy said to be 2000 are encamp’d at sloter dam—6 miles from Hackinsack—have sent off 250 Cattle—are collecting Stock & forage—I Shall instantly send off an Express to Governor Clinton—who I Know will order in

the Militia—I have requested General Putnam to send down  men in boats below Tappan—if he does so—with what troops I can collect by tomorrow about Peramis—we may disconcert the enemy’s Views.
some troops will be necessary in Winter at this post—they cannot live in tents & the Houses are scatterd—I have wrote to Genl Putnam to Know if I may prepare some Barracks, that is repair some already built & for what Number of men, if a Small Magazine of Prov[i]ssion & forage is to be here, now is the season to provide for it—If your Excellency wou’d Signify your pleasure on these points, I shoud be very happy—General Putnam[’s] Answer is not explicit—I hope Your Excellency will pardon my being so tedious. With much Respect I am Your Excellencys Mo. ob. Servant

W. Malcom

